Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2012 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-10436 L. B. Foster Company (Exact name of Registrant as specified in its charter) Pennsylvania 25-1324733 (State of Incorporation) (I. R. S. Employer Identification No.) 415 Holiday Drive, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) (412) 928-3417 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 27, 2012 Common Stock, Par Value $.01 10,114,135 Shares Table of Contents L.B. FOSTER COMPANY AND SUBSIDIARIES INDEX PART I. Financial Information Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 Signature 31 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable: Trade Other Inventories Prepaid income taxes Other current assets Total Current Assets Property, Plant & Equipment - At Cost Less Accumulated Depreciation ) ) Other Assets: Goodwill Other intangibles - net Investments Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ $ Accounts payable - trade Deferred revenue Accrued payroll and employee benefits Current deferred tax liabilities Other accrued liabilities Total Current Liabilities Long-Term Debt 44 51 Deferred Tax Liabilities Other Long-Term Liabilities STOCKHOLDERS' EQUITY: Common stock, issued 10,114,135 shares at 3/31/2012 and 10,073,403 shares at 12/31/2011 Paid-in capital Retained earnings Treasury stock - at cost, Common Stock, 1,001,644 shares at 3/31/2012 and 1,042,376 shares at 12/31/2011 ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, (Unaudited) Net Sales $ $ Cost of Goods Sold Gross Profit Selling and Administrative Expenses Amortization Expense Interest Expense Interest Income ) ) Equity in Income of Nonconsolidated Investment ) ) Other (Income)/Expense ) 87 Income Before Income Taxes Income Tax Expense Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Paid per Share $ $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three Months Ended March 31, (Unaudited) Net income $ $ Other comprehensive income, net of tax: Foreign currency translation adjustment ) Unrealized derivative gain on cash flow hedges 9 0 ) Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements. 5 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used by operating activities: Deferred income taxes ) ) Depreciation and amortization Equity in income of nonconsolidated investment ) ) Loss on sale of property, plant and equipment 64 30 Deferred gain amortization on sale-leaseback ) ) Stock-based compensation Excess tax benefit from share-based compensation ) ) Change in operating assets and liabilities: Accounts receivable Inventories ) ) Other current assets ) Prepaid income tax ) Other noncurrent assets 33 3 Accounts payable - trade ) Deferred revenue ) ) Accrued payroll and employee benefits ) ) Other current liabilities Other liabilities ) ) Net Cash Used by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property, plant and equipment ) ) Acquisitions 0 ) Proceeds from fixed asset sales 7 0 Net Cash Used by Investing Activities ) ) 6 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Cash dividends on common stock paid to shareholders ) 0 Treasury stock acquisitions ) 0 Repayments of other long-term debt ) ) Proceeds from exercise of stock options and stock awards 13 33 Excess tax benefit from share-based compensation 48 Net Cash Used by Financing Activities ) ) Effect of exchange rate changes on cash and cash equivalents Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest Paid $ $ Income Taxes Paid $ $ See Notes to Condensed Consolidated Financial Statements. 7 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all estimates and adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.However, actual results could differ from those estimates.The results of operations for interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2012.Amounts included in the balance sheet as of December 31, 2011 were derived from our audited balance sheet.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2011. 2. BUSINESS SEGMENTS The Company is organized and evaluated by product group, which is the basis for identifying reportable segments. The Company is engaged in the manufacture, fabrication and distribution of rail, construction and tubular products and services. The following table illustrates revenues and profits of the Company by segment for the periods indicated: Three Months Ended March 31, 2012 March 31, 2011 Net Segment Net Segment Sales Profit Sales Profit In thousands Rail products $ Construction products Tubular products Total $ Segment profits, as shown above, include internal cost of capital charges for assets used in the segment at a rate of, generally, 1% per month. There has been no change in the measurement of segment profit from December 31, 2011. The following table provides a reconciliation of reportable segment net profit to the Company’s consolidated total: Three Months Ended March 31, In thousands Income for reportable segments $ $ Cost of capital for reportable segments Interest expense ) ) Interest income 56 Other income/(expense) ) LIFO expense ) ) Equity in income of nonconsolidated investment 23 87 Corporate expense and other unallocated charges ) ) Income before income taxes $ $ 8 Table of Contents 3.GOODWILL AND OTHER INTANGIBLE ASSETS The carrying amount of goodwill at March 31, 2012 and December 31, 2011 was $43,825,000, of which $40,614,000 is attributable to the Company’s Rail Products segment and $3,211,000 is attributable to the Construction Products segment. Identified intangible assets of $2,305,000 are attributable to the Company’s Construction Products segment and $44,549,000 are attributable to the Company’s Rail Products segment.The components of the Company’s intangible assets are as follows: March 31, 2012 Weighted Average Gross Net Amortization Period Carrying Accumulated Carrying In Years Value Amortization Amount In thousands Non-compete agreements 5 $ $ ) $
